NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
THE OHIO WILLOW WOOD COMPANY,
Plaintiff/C0unterclaim Defendamt-AppeZlant,
V.
THERMO-PLY, INC.,
Defendant / Cou,n.terclaimant-Cross Appellant,
AND ,
COASTAL LINERS, LLC, __
C0unterclaimant-Appellee.
2010-1119, -1269
Appea1s from the United States District C0urt for the
Eastern District of Texas in case n0. 07-CV-0274, Judge
Ron CIark.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
A1ps S0uth, LLC moves "To Revise Caption and for
Leave to File Entry of Appearance Forms” and “To Estab-
1ish Date to Fi1e a Brief as an Intervenor/Appe1lee or to

OHlO WILLOW V. THERMO~PLY 2
Move for Leave to File an A1nicus Curiae Brief." The Ohio
Willow Wood Company opposes both moti0ns. Alps South
replies
This court deems it appropriate under the circum-
stances to allow Alps South to participate as amicus
curiae in the briefing of this case.
Up0n consideration thereof,
IT ls 0RDERED THAT:
(1) Alps South’s Motion to Revise Caption and for
Leave to Fi1e Entry of Appearance Forms is denied.
(2) Alps South may file a brief amicus curiae, which
is due within 14 days from the date of filing of this order.
(3) Ohio Willow’s response/reply brief is due within
40 days from the date of service of Alps South’s brief
amicus curiae. __
FoR THE CoUR'r
HA¥ 03 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cox Richard E. Fee, Esq.
Jeffrey S. Standley, Esq
naval W. Wi@1<1und, ssa ms cognFB'e§PpE,L3F0R
23 'rl-is EnsRALcmcu1r
S
l‘1AY 03 2011
.IN|l'|0RBAL¥
CLERK